Citation Nr: 1442338	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  07-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, J.D., and D.S.J.



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had recognized Philippine Guerrilla and Combination Service from October 1944 to April 1946.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In an August 2013 decision, the Board denied the appellant's claim, and in March 2014 the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by the Veteran's representative and the VA General Counsel.  The issue of entitlement to service connection for the cause of the Veteran's death, having been remanded by the Court, is now once again before the Board for consideration.

In March 2008, a videoconference hearing before the undersigned Veterans Law Judge was held. A transcript of that hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The issue of entitlement to service connection for the cause of the Veteran's death must be remanded for additional development in order to fully comply with VA's duty to assist under the Veterans Claims Assistance Act of 2000 and with the Court's March 2014 grant of the parties' JMR.

VA has a duty to assist a claimant in the development of their claim, and to that end must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

In a June 2013 letter, the Veteran's representative argued that pertinent service treatment records pertaining to the Veteran's in-service gunshot wound - which the appellant contends is related to the cause of the Veteran's death - have not been associated with the claims file and that there is no indication VA attempted to obtain such records.  

In February 1949 VA requested further service treatment records from the Philippine Army of additional treatment the Veteran may have received following a gunshot wound at a first aid station from May 2, 1945 to May 4, 1945 or at the Tagudin Base Hospital from May 4, 1945 to August 3, 1945.  In response to VA's request, the Philippine Army indicated that in the event any such records had been created, they were either lost or destroyed, as a result of the war.  Based on the foregoing reply, the Board previously found that appropriate efforts had been made to attempt to secure in-service records and that additional attempts would be futile.

In their October 2013 JMR, the parties agreed that VA must make additional efforts to located and obtain records of treatment received during service.  Specifically, that prior efforts to obtain service treatment records - including in February 1949 - were unnecessarily narrow in their scope for having not included attempts to obtain records from Bacnoten and Camp Spencer.  With regard to VA's June 2006 request for records from the National Personnel Records Center (NPRC) at St. Louis, Missouri, the JMR specified that because the July 2006 NPRC response did not indicate what potential sources of records were searched, the NPRC's response did not cure the overly narrow February 1949 development attempts.

Accordingly, the case is REMANDED for the following action:

1.  Request that the NPRC conduct a complete and thorough review of all potential sources of treatment and other records relating to the Veteran's service.  Such a review should include specific development efforts regarding records created at Bacnoten and Camp Spencer.

The NPRC must fully document all development efforts, to include any negative responses received.  If any set of records do not exist or further attempts to obtain the records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e) to include generating a formal finding of unavailability if appropriate.

2.  After completing all indicated development, readjudicate the claim for service connection for the cause of the Veteran's death in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the appellant, and she should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



